DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 08/24/2020, this is a First Action Allowance on the Merits, wherein Claims 1-20 are currently allowed in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	This communication is an Examiner's reasons for allowance in response to application filed on 08/24/2020, assigned serial 17/000,758 and titled “Generalized Admittance Control for Robotic Manipulators”.
2.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1, 10 and 19. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2003/0132726 to Dohring et al - which is directed to a mechanical filter and control system combination for a robot or manipulator is provided. The control system directs movement of the manipulator based on feedback of sensed contact force on the manipulator. The mechanical filter is arranged between the force sensor and the end effector of the manipulator to perform positive real compensation of the admittance response of the manipulator produced by just the force feedback control system. The mechanical filter can consist of a spring and a damper arranged in parallel. [0034] Theoretical limits to achievable force-feedback gains in terms of passivity are known. In this analysis, the control inputs to a dynamic system are frozen; the end effector (or port of dynamic interaction with 
US 2020/0206943 to Koo et al - which is directed to controller 300 may determine an operation instruction for controlling an operation of the robot from the active force detected by the active force detector 100 and operate the robot. To this end, the controller 300 may include an admittance controller as shown in FIG. 2. The robot may operate according to the operation instruction determined by the controller 300 and generate an operation parameter. In this exemplary embodiment, the operation instruction is defined to be a travel distance instruction or a velocity instruction for achieving a travel distance or a velocity of a manipulator or an end-effector of the robot, and the operation 
US 2021/0001490 to Yamane et al - which is directed to a system for controlling a robot, comprising: an admittance controller receiving an operator contact force f.sub.h and a robot contact force f.sub.r and calculating a desired velocity v.sub.f based on the operator contact force f.sub.h and the robot contact force f.sub.r; a retargeting controller receiving an operator pose R.sub.k, a robot pose q, a robot trajectory q*, the operator contact force f.sub.h, and the robot contact force f.sub.r and calculating a transformation matrix T.sub.j which maps a human contact state to a robot contact state based on the operator pose R.sub.k, the robot pose q, the robot trajectory q*, the operator contact force f.sub.h, and the robot contact force f.sub.r; a force optimization controller receiving the desired velocity v.sub.f and calculating a least square solution q.sub.f to J.sub.f.sup.+{circumflex over (v)}.sub.f based on the desired velocity v.sub.f, wherein J.sub.f.sup.+ is a Moore-Penrose pseudoinverse of J.sub.f, wherein J.sub.f is a Jacobian matrix of positions of contact points with respect to joint positions and calculating a scaling factor s.sub.f based on a current joint position q.sub.j of a joint of the robot; a motion optimization controller receiving the least square solution q.sub.f, the scaling factor s.sub.f, and the transformation matrix T.sub.j and calculating a first 
Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A control system, comprising: circuitry communicatively coupled to a robotic manipulator that comprises a robotic arm and an effector coupled to the robotic arm, wherein the circuitry is configured to: receive, from a sensor system of the robotic manipulator, contact force measurements associated with a physical interaction of the robotic manipulator with an object; determine a surface portion of the robotic manipulator on which the physical interaction with the object occurs; sample a set of interaction points from the surface portion; compute a generalized velocity for an admittance control of the robotic manipulator, the generalized velocity is computed by minimizing a cost function comprising a relationship between the received contact force measurements and an approximation term which models an application of an actual contact force of the physical interaction on the sampled set of interaction points; and generate, based on the generalized velocity, a set of joint control instructions to control a motion of the robotic manipulator.” 
Regarding Claim 10, “A method, comprising: in a control system communicatively coupled to a robotic manipulator: receiving, from a sensor system of a robotic manipulator, contact force measurements associated with a physical interaction of the robotic manipulator with an object, the robotic manipulator comprising a robotic arm and an effector coupled to the robotic arm; determining a surface portion of the robotic manipulator on which the physical interaction with the object occurs; sampling a set of interaction points from the surface portion; computing a generalized velocity for an admittance control of the robotic manipulator, the generalized velocity is computed by minimizing a cost function comprising a relationship between the received contact force measurements and an approximation term which models an application of an actual contact force of the physical interaction on the sampled set of interaction points; and generating a set of joint control instructions to control a motion of the robotic manipulator, based on the generalized velocity.”
Regarding Claim 19, “A non-transitory computer-readable medium having stored thereon, computer- executable instructions that when executed by a control system, causes the control system to execute operations, the operations comprising: receiving, from a sensor system of a robotic manipulator, contact force measurements associated with a physical interaction of the robotic manipulator with an object, determining a surface portion of the robotic manipulator on which the physical interaction with the object occurs; sampling a set of interaction points from the surface portion; computing a generalized velocity for an admittance control of the robotic manipulator, the generalized velocity is computed by minimizing a cost function comprising a relationship between the received contact force measurements and an approximation term which models an application of an actual contact force of the physical interaction on the sampled set of interaction points; and generating, based on the generalized velocity, a set of joint control instructions to control a motion of the robotic manipulator.”
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-9, 11-18 and 20, are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 10 and 19.

c.	Therefore, Claims 1-20 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664